Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Agreement”) is made
between Intel Corporation (“Intel” or the “Company”) and Dr. Venkata
Renduchintala (“you”). In return for your promises in this Agreement, Intel
agrees to provide you severance pay and benefits described below. Accordingly,
Intel and you understand and agree as follows:

1.    Separation Date; Payments Upon Separation. You will separate from
employment at Intel effective August 3, 2020 (the “Separation Date”). You will
also immediately take all actions necessary to resign from any outside boards of
director seats which you hold on behalf of Intel or as Intel’s representative.
On the Separation Date, Intel will pay you all accrued salary and any accrued,
but unused vacation and sabbatical earned through the Separation Date, subject
to payroll deductions and required withholdings. Except as provided below, your
group health coverage will terminate on the last day of the month in which your
employment ends. At that time, you will be eligible to continue group health
insurance benefits at your own expense under the terms and conditions of the
applicable benefit plan and either federal COBRA law or, if applicable, state
insurance laws.

2.    Severance Benefits. Provided that you sign and do not revoke this
Agreement, you will receive:

 

a.  

Severance Pay. A severance payment of $1,800,000, which will be paid within
twenty (20) days after this Agreement’s Effective Date. This severance payment
will be subject to applicable taxes and withholdings.

b.  

Outplacement.   A payment of $22,500 for the use of executive outplacement
services with Lee Hecht Harrison, which will be paid within twenty (20) days
after this Agreement’s Effective Date. This payment will be subject to
applicable taxes and other withholdings.

c.  

Healthcare Supplemental Payment. A payment of $21,192, which will be paid within
twenty (20) days after this Agreement’s Effective Date. This payment will be
subject to applicable taxes and other withholdings.

3.    Expense Reimbursement. You agree that, no later than the Separation Date,
you will submit your final expense reimbursement statement and required
documentation reflecting all business expenses you incurred through that date,
if any, for which you seek reimbursement. Intel will reimburse you for expenses
pursuant to its standard business practice.

4.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
equity, severance or benefits after the Separation Date, except for any benefit
that has vested or will vest under the express terms of a written Company
benefit, bonus, equity, or retirement plan.

5.    Obligation to Protect Intel’s Confidential Information. You represent that
you have abided by your obligations not to disseminate or disclose Intel
confidential or proprietary information and will continue to abide by these
obligations. You acknowledge you have acquired knowledge of or had access to
trade secrets and confidential or other proprietary information of Intel
Corporation, its subsidiaries, its customers and/or third parties (“Intel
Confidential Information”) during the course of your employment at Intel. You
acknowledge your ongoing obligation to protect such information, as outlined in
your Intel Employment Agreement and the Trade Secret Acknowledgment Form or as
required under other Intel policies. You further agree to execute the Trade
Secret Acknowledgment Form, and will participate in exit interviews as requested
by your management or Intel Legal. Notwithstanding the above, under the federal
Defend Trade Secrets Act of 2016, you shall not be held criminally or civilly
liable under federal or state trade secret law for the disclosure of a trade
secret that: (a) is made in confidence to an attorney or to a federal, state, or
local government official, either directly or indirectly, and is solely for the
purpose of reporting or investigating a suspected violation of law; (b) is made
to your attorney in relation to a lawsuit for retaliation against you for
reporting a suspected violation of law; or (c) is made in a complaint or other
document filed in a lawsuit or other proceeding filed by you, if such document
is filed (i) under seal in any lawsuit or proceeding, and (ii) pursuant to court
order in any retaliation lawsuit filed by you. You agree that you will not use
or disclose Intel Confidential Information at any time to aid any third party to
target, identify, and/or solicit Intel employees to leave Intel employment.

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------



6.    Return of Company Property and Confidential Information. You have
returned, or will, by the Separation Date, return to Intel any and all Intel
property (files, documents, laptops, company-issued phones, tablets, keys,
credit cards, etc.) and any and all Intel Confidential Information and property
in your possession. You certify that you have no Intel Confidential Information,
including on any personal devices and accounts.

7.    Departure Announcement. You agree that any e-mail or communication from
you announcing your departure from Intel or the reasons for it shall be
pre-approved by your manager.

8.    General Release of Claims. In exchange for the benefits and payments
referenced in paragraph 2 above, you release Intel (including its subsidiaries,
affiliates, successors, and all of its and their past and present directors,
officers, employees, agents, insurers and attorneys) (collectively “Releasees”)
from all claims of any kind, known or unknown, which arose on or before the day
you signed this Agreement, except claims that cannot lawfully be waived. For
example, you waive all contract, tort, or other common law claims you might
have, claims for attorneys’ fees and other litigation costs, claims under Title
VII of the Civil Rights Act, the Equal Pay Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Uniformed Services Employment and Reemployment Rights Act, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act, the National Labor Relations Act, the Sarbanes-Oxley Act,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the
California Labor Code, the Unruh Civil Rights Act, the California Equal Pay Law,
the California Pregnancy Disability Leave Law, the California Military &
Veterans Code, California Industrial Commission Wage Orders, the California
Constitution, the California Business and Professions Code, all of their
amendments, and claims under other federal, state and local laws. The claims
released also include, but are not limited to, any benefits (except as provided
in Paragraph 11 below) and/or unvested equity under any Intel plan, program,
policy or practice. This Agreement includes a release of claims of
discrimination or retaliation on the basis of workers’ compensation status, but
does not include workers’ compensation claims. You also give up all rights to
participate in a class, collective or representative action under any federal,
state, or local law.

9.    Release of Unknown Claims. You are intentionally releasing claims against
Releasees of which you may be unaware. If you work or reside in California, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code, which states: “A general release does not extend to claims that the
creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” You give up all rights and benefits under that section. You agree that
this Release of Unknown Claims is fairly and knowingly made.

10.    No Pending Lawsuits. You represent that you are not a complainant or a
party in any pending lawsuit, civil action, charge or claim in any court or
before any regulatory agency of any kind against Intel or any of its
subisidiaries, divisions, affiliated corporations, trustees, directors,
officers, shareholders, owners, agents, attorneys, insurers, or employees.

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------



11.    Additional Release Exclusions/Employee Protections. This Agreement does
not affect your rights to receive vested retirement and pension plan benefits,
medical plan benefits, or unemployment compensation benefits. Neither the
Release provisions above nor anything else in this Agreement affects: (i) claims
that arise after the day on which you sign this Agreement, such as claims for
breach of this Agreement; (ii) rights which as a matter of law cannot be
released by private agreement, including your rights to file a charge with any
federal, state or local government agency, such as the U.S. Equal Employment
Opportunity Commission, or to communicate with, provide information to, or
participate in an investigation conducted by such an agency; or (iii) rights to
testify truthfully in a California legislative, judicial or administrative
proceeding concerning alleged criminal conduct or sexual harassment by Intel or
its agents or employees provided that such testimony is required by court order,
subpoena, or a written request from the California legislature. However, you are
hereby waiving all rights to recover money or other individual relief from any
Releasee should any agency or individual pursue a claim on your behalf. You may
nonetheless accept money from the U.S. Securities and Exchange Commission as a
reward for providing information to that agency.

12.    Employee Acknowledgements. You agree that:

 

  (a)

The value of the Severance Benefits described above exceeds in value any other
pay and benefits you may be owed by Intel apart from this Agreement.

 

  (b)

Intel is not obligated to provide you with the Severance Benefits described
above apart from this Agreement.

 

  (c)

You have carefully read and fully understand this Agreement. You are entering
into this Agreement knowingly and voluntarily, and intending to be bound by all
of your promises herein.

 

  (d)

The Severance Benefits described above are conditioned on and subject to your
continued compliance with Intel’s policies and guidelines.

 

  (e)

You acknowledge that this Agreement is a “negotiated” severance agreement as
defined by California law (Government Code section 12964.5(c)(2) defines
“negotiated” to mean the agreement is “voluntary, deliberate, and informed,
provides consideration of value to the employee, and that the employee is given
notice and an opportunity to retain an attorney or is represented by an
attorney”).

13.    Additional Employee Acknowledgements. You further acknowledge that:
(i) you have received all wages owed to you up through the last regular payroll
cycle before you signed this Agreement, (ii) you have no known workplace injury
or occupational illness that arose out of your employment with Intel that you
failed to report, (iii) you received during your employment with Intel all leave
that you requested and for which you were eligible, (iv) it is Intel policy to
encourage reporting within Intel possible violations of any law by or on behalf
of Intel, (v) no one interfered with your reporting of any such violations, and
(vi) nothing in this Agreement shall prevent you from lawfully communicating to
government authorities possible violations of federal, state or local law or
other information that is protected under the whistleblower provisions of
federal, state or local law.

14.    Nondisparagement. You promise not to make any statements or remarks,
verbally or in writing, that disparage Intel, its products or capabilities or
any other Releasee (including its officers, directors, employees and agents) in
any manner; however, you may respond accurately and fully to any question or
request for information when required to do so by law. You also agree not to
encourage, directly or indirectly, any third party to sue the Company. Intel
agrees to inform Robert Swan and George Davis of their obligation not to
disparage you; provided that these individuals may respond accurately and fully
to any question or request for information when required to do so by law.

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------



15.    Cooperation Regarding Other Claims. If any claim is asserted by or
against Intel as to which you have relevant knowledge, you agree to reasonably
cooperate with Intel in pursuing or defending that claim, including by providing
truthful information and testimony as reasonably requested by Intel. You further
agree to cooperate and provide information to Intel in connection with any
internal investigation as to which you have relevant knowledge. Intel agrees to
reimburse you for reasonable out-of-pocket expenses and reasonable travel costs
incurred with providing such cooperation.

16.    Right to Consult Legal Counsel. You have been advised in writing by this
Agreement to consult with an attorney before signing it, and have had an
adequate opportunity to do so.

17.    Time To Consider and Revoke/Effective Date. You have at least twenty-one
(21) days from the date you received this Agreement to consider it before
signing. Although you need not take all 21 days before signing, you must not
sign the Agreement before the Separation Date. You then have seven (7) days
after signing this Agreement to revoke it (“Revocation Period”). This Agreement
will not be effective until you have signed it and returned it to Julie Kwok in
Intel’s Legal Department and the Revocation Period has expired (the “Effective
Date”).

18.    Deadline to Accept. You understand that the offer reflected in this
Agreement shall be withdrawn if the Agreement is not signed by you and returned
to Julie Kwok in Intel’s Legal Department Intel by August 17, 2020. If Intel
does not receive your signed Agreement by that time, you will not be eligible
for the payments or benefits described in this Agreement. You further understand
that your employment with Intel will terminate regardless of whether you sign
this Agreement.

19.    Governing Law. This Agreement is entered into under California law, and
shall be governed by California law except to the extent federal law governs.

20.    Miscellaneous. This Agreement (including the agreements and other
documents referenced above) constitutes the complete, final and exclusive
agreement between the parties regarding all subjects referenced herein. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other
promises or representations. This Agreement may only be changed in a writing
signed by both you and an authorized Intel representative. This Agreement will
bind both parties’ heirs, personal representatives, successors and assigns, and
will inure to the benefit of both parties plus their heirs, successors and
assigns. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that determination will
not affect any other provision and the provision in question will be modified by
the court so as to be made enforceable. You agree that an electronically signed
Agreement will have the same validity and enforceability as if you signed the
Agreement in handwriting. This Agreement is not an admission of fault or
liability by either you or Intel.

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW NO EARLIER THAN
August 3, 2020 (THE “SEPARATION DATE”) AND RETURN THE ENTIRE, SIGNED AGREEMENT
TO JULIE KWOK IN INTEL’S LEGAL DEPARTMENT.

 

Dr. Venkata Renduchintala      Date   

/s/ Dr. Venkata Renduchintala

    

8/11/2020

  

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS